El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
Teniendo nna seria duda respecto a si en nna acción so-bre devolución de contribuciones pagadas bajo protesta pro-cedería nna contrademanda, expedimos el presente auto de certiorari.
En la petición original, así como en el memorándum radicado en apoyo de la misma, la peticionaria se funda principalmente en la disposición de ley qne provee qne las decisiones c\e la Junta de Revisión e Igualamiento sean finales. Que el Tesorero mismo no está obligado por la decisión de dicha junta, es el tenor de las secciones 41, 42 y 43 de la Ley *862No. 43 de 1921, Leyes de ese año, página 347, así como de la opinión y sentencia de este tribunal en el caso de Sucrs. de L. Villamil & Co. v. Gallardo, 41 D.P.R. 362.
No bailamos qne dichas secciones fueran derogadas por la Ley No. 74 de 1925, Leyes de ese año, página 401. Las de-rogaciones constan en la página 549, y basta donde podemos entender los incisos (a) y (b) de la sección 87 de la referida ley, la No. 43 continuó en vigor en tanto en cuanto se refiere a la cuestión aquí envuelta, y ésta parece ser la idea de la peticionaria conforme expresa en el párrafo 8, subdivisión D, de la petición de certiorari. De todos modos, la petición no nos convence de que dicba ley anterior no esté aún en vigor.
Por tanto, la única cuestión que restaba por investigar era si el Tesorero podía radicar una contrademanda en este pleito sobre devolución de contribuciones. Hemos abrigado considerables dudas respecto al asunto, pero no creemos aconsejable resolverlas sin una presentación más amplia. Lo que deseamos recalcar es que la peticionaria no ba becho una verdadera discusión, y el Procurador General no radicó alegato alguno.

Debe anularse el auto expedido.